Per Curiam.
Although a landlord, in a proceeding to fix the emergency rent after termination of a lease providing for graduated rentals, is not required to give the bill of particulars specified by the emergency rent statute, an appropriate bill of particulars may be ordered in any cage. The issue here is “ comparable ” rental and a bill is proper. The order should be modified however by striking out item 3 and by eliminating from item 4 the words “ and other details ”. Moreover, the remaining items shall be limited to leases affecting floors 10th to 14th, inclusive, and the 16th floor. As herein modified the order is affirmed, with disbursements to the appellant, but without costs.
Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ., concur.
Order unanimously modified in accordance with opinion and as so modified affirmed, with disbursements to the appellant but without costs. Settle order on notice.